Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “wherein a unit including the plurality of hollow fiber membranes, the binding portion, and the cap is detached from the housing and the unit is attached to the housing while integration of the binding portion and the cap is maintained” renders the claim indefinite because it is unclear whether the limitation is reciting that the unit is attached to the housing or not attached to the housing.
Regarding claim 3, the limitation “no other component is present between the binding portion and the cap” renders the claim indefinite because it is unclear what is excluded by the term “no other component”. Does it mean that adhesive cannot be present between the binding portion and the cap?
Claim 11 recites the limitation "the unit" in line 1 on page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5236586 (hereinafter referred as “Antoni”).
Regarding claim 1
Regarding claim 2, Antoni further discloses that the module comprises a housing (1b) that houses the plurality of hollow fiber membranes and the binding portion, and that has one end portion to which the cap is attached (Refer fig. 3), wherein a unit including the plurality of hollow fiber membranes, the binding portion, and the cap (the limitation is merely calling the combination of cap 4b, binding portion 3b and membranes 2b as “a unit”), wherein the unit is attached to the housing (1b) while integration of the binding portion and cap is maintained (by the adhesives 20b and 21b).
Regarding claims 3 and 4, Antoni further discloses that no other component is present between the binding portion and the cap, wherein the other component comprises a seal ring, and there is no groove for fitting the seal ring between the binding portion and the cap (refer fig. 3).
Regarding claims 5-6, Antoni further discloses that the cap comprises a sleeve that extends along a longitudinal direction of the hollow fiber membranes, and that surrounds the binding portion in a circumferential direction, and the sleeve is joined to the binding portion (refer fig. 3), wherein an adhesive (20b) is filled between an inner circumferential surface of the sleeve and an outer circumferential surface of the binding portion (refer fig. 3).
Regarding claim 7, 
Regarding claim 8, Antoni further discloses that the sleeve is wedge-shaped on a cross-section parallel to the longitudinal direction of the hollow fiber membranes (refer fig. 3).
Regarding claim 9, Antoni further discloses that the binding portion has a truncated-cone shape (refer fig. 3 indicating sloped portion in a cone shape).
Regarding claim 13, Antoni further discloses that a space around the hollow fiber membrane is provided which is in communication with a connector (8b). Whether to use the connector to supply raw water of collect permeate does not structurally differentiate the claimed module. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Antoni.
Regarding claim 10, Antoni further discloses that the module comprises a housing (1b) that houses the plurality of hollow fiber membranes and the binding portion, and that has one end portion to which the cap is attached; and a seal ring that is disposed between the housing and the cap, and that seals a gap between the housing and the cap (C2/L61-68). C2/L61-68 discloses that the end caps may be attached by means of welding or by means of a screw connection. In connection with these alternatives, it may also be suitable to include further sealing means between the housing, the end caps and the end walls. Example of such sealing .
Claims 1-5, 8-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4414110 (hereinafter referred as “Geel”).
Regarding claim 1, Geel teaches a module comprising a plurality of hollow fiber membranes (27), a binding portion (28) binding the plurality of hollow fiber membranes at one end portions thereof; and a cap (44) having an internal space that communicates with each of the plurality of hollow fiber membranes, the cap being integrated with the binding portion (Geel discloses providing adhesion between castable resin and shell, C1/L49-C2/L1, C7/L53-60). The instant specification paragraph [0015] discloses that an adhesion between two components is considered “integrated”.
Regarding claim 2, 
Regarding claims 3 and 4, Geel further discloses that no other component is present between the binding portion and the cap, wherein the other component comprises a seal ring, and there is no groove for fitting the seal ring between the binding portion and the cap (refer fig. 5).
Regarding claim 5, Antoni further discloses that the cap comprises a sleeve (portion 80) that extends along a longitudinal direction of the hollow fiber membranes, and that surrounds the binding portion in a circumferential direction, and the sleeve is joined to the binding portion (refer fig. 5).
Regarding claim 8, Geel further discloses that the sleeve is wedge-shaped on a cross-section parallel to the longitudinal direction of the hollow fiber membranes (refer fig. 5).
Regarding claim 9, Geel further discloses that the binding portion has a truncated-cone shape (refer fig. 5 indicating sloped portion in a cone shape).
Regarding claims 11 and 12, Geel further discloses that the module comprises a fastening member (92) that fixes the cap and the housing to each other, the unit is detachable form the housing by unfixing the cap and the housing, wherein the fastening member comprises a nut that fixes the cap and the housing to each other, and the nut comprises a shoulder portion that is in contact with an upper surface of the cap (refer fig. 3, fig. 5, C8/L60-C9/L39).
Regarding claim 13, Geel further discloses that a space around the hollow fiber membrane is provided which is in communication with a connector (22). Whether to use the connector to supply raw water of collect permeate does not structurally differentiate the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Antoni, in view of Geel.
Regarding claims 11 and 12, Antoni teaches limitations of claim 1 as set forth above. Antoni does not teach that the module further comprises a fastening member that fixes the cap and the housing to each other, wherein the unit is detachable from the housing by unfixing the cap and the housing fixed by the fastening member, wherein the fastening member comprises a nut that fixes the cap and the housing to each other, and the nut comprises a shoulder portion that is in contact with an upper surface of the cap.
Geel teaches a module comprising a plurality of hollow fiber membranes (27), a binding portion (28) binding the plurality of hollow fiber membranes at one end portions thereof; and a cap (44) having an internal space that communicates with each of the plurality of hollow fiber membranes; a fastening member (92) that fixes the cap and the housing to each other, the unit 
It would have been obvious to one of ordinary skill in the art to modify the module of Antoni to include a fastening member that fixes the cap and the housing to each other, wherein the unit is detachable from the housing by unfixing the cap and the housing fixed by the fastening member, wherein the fastening member comprises a nut that fixes the cap and the housing to each other, and the nut comprises a shoulder portion that is in contact with an upper surface of the cap because Geel discloses that providing the fastening member provides radial pressure and compressive force to provide a seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777